          Case 5:19-cv-00119-EGS Document 6 Filed 04/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

MALIBU MEDIA, LLC,                             )
                                               )
              Plaintiff,                       )   Civil Case No. 5:19-cv-00119-EGS
                                               )
v.                                             )
                                               )
JOHN DOE subscriber assigned IP                )
Address 73.187.129.242,                        )
                                               )
              Defendant.                       )
                                               )


                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                        WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe (“Defendant”)

through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

73.187.129.242. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

answered Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

Dated: April 1, 2019                       Respectfully submitted,


                                           FIORE & BARBER, LLC

                                             By:    /s/ Christopher P. Fiore
                                                   Christopher P. Fiore, Esquire
                                                   418 Main Street, Suite 100
                                                   Harleysville, PA 19438
                                                   Tel: (215) 256-0205
                                                   Fax: (215) 256-9205
                                                   Email: cfiore@fiorebarber.com
                                                   PA Attorney ID: 83018
                                                   ATTORNEYS FOR PLAINTIFF


                                              1
          Case 5:19-cv-00119-EGS Document 6 Filed 04/01/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 1, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                            By: Christopher P. Fiore




                                                2
